                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv- 60350-BLOOM/Valle

VILMA WALKER, et al.,

       Plaintiffs,

v.

DEUTSCHE BANK NATIONAL TRUST CO.,

      Defendant.
_________________________/

                                ORDER DISMISSING CASE
                               WITHOUT LEAVE TO AMEND

       THIS CAUSE is before the Court upon sua sponte review of the record. Plaintiffs Vilma

Walker and Lorren Soares (“Plaintiffs”) initiated this action on February 8, 2019, by filing an

Emergency Stop Eviction, Regain Title and/or Compensatory and Punitive Damages (the

“Emergency Filing”). See ECF No. [1]. After a review of the Emergency Filing, the Court

dismissed the action without prejudice because the Court did not have jurisdiction to proceed. See

ECF No. [8]. Plaintiffs have now filed an Amended Complaint. ECF No. [12]. For the reasons

that follow, the Complaint is dismissed without leave to amend.

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized

by Constitution and statute, which is not to be expanded by judicial decree.” Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations omitted). “It is to be

presumed that a cause lies outside this limited jurisdiction, and the burden of establishing the

contrary rests upon the party asserting jurisdiction.” Id. (citing Turner v. Bank of N. Am., 4 U.S.

(4 Dall.) 8, 11 (1799) and McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 182-183
                                                             Case No. 19-cv- 60350-BLOOM/Valle


(1936)). “Indeed, it is well settled that a federal court is obligated to inquire into subject matter

jurisdiction sua sponte whenever it may be lacking.” Univ. of S. Ala. v. Am. Tobacco Co., 168

F.3d 405, 410 (11th Cir. 1999). “The jurisdiction of a court over the subject matter of a claim

involves the court’s competency to consider a given type of case and cannot be waived or otherwise

conferred upon the court by the parties. Otherwise, a party could work a wrongful extension of

federal jurisdiction and give courts power the Congress denied them.” Id. (quoting Jackson v.

Seaboard Coast Line R.R., 678 F.2d 992, 1000-01 (11th Cir. 1982)) (internal quotations omitted).

       “A district court can hear a case only if it has at least one of three types of subject matter

jurisdiction: (1) jurisdiction under specific statutory grant; (2) federal question jurisdiction

pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).”

Thermoset Corp. v. Bldg. Materials Corp. of Am., 849 F.3d 1313, 1317 (11th Cir. 2017) (quoting

PTA-FLA, Inc. v. ZTE USA, Inc. 844 F.3d 1299, 1305 (11th Cir. 2016)) (internal quotations

omitted). With regard to federal question jurisdiction, the district courts have “original jurisdiction

of all civil actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C

§ 1331 (2012). To determine whether a cause of action “arises under” federal law for purposes of

Section 1331, the district court applies the “well-pleaded complaint rule,” which requires that the

Court examine “what necessarily appears in the plaintiff’s statement of his own claim[.]” Holmes

Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S. 826, 830 (2002) (citation omitted). As

such, “federal jurisdiction generally exists ‘only when a federal question is presented on the face

of the plaintiff’s properly pleaded complaint.’” Id. at 831 (quoting Caterpillar Inc. v. Williams,

482 U.S. 386, 392 (1987)).

       Further, a “district court may act sua sponte to address the issue of subject matter

jurisdiction at any time.” Herskowitz v. Reid, 187 F. App’x 911, 912-13 (11th Cir. 2006) (footnote




                                                  2
                                                             Case No. 19-cv- 60350-BLOOM/Valle


call numbers and citations omitted). This is because federal courts are “‘empowered to hear only

those cases within the judicial power of the United States as defined by Article III of the

Constitution,’ and which have been entrusted to them by a jurisdictional grant authorized by

Congress.” Univ. of S. Ala., 168 F.3d at 409 (quoting Taylor v. Appleton, 30 F.3d 1365, 1367 (11th

Cir. 1994)). Accordingly, “once a federal court determines that it is without subject matter

jurisdiction, the court is powerless to continue.” Id. at 410.

       As stated in the Court’s Order Dismissing Case, ECF No. [8], merely stating constitutional

amendments in a complaint does not confer federal subject matter jurisdiction. See ECF No. [8],

at 3. The Court dismissed the Emergency Filing because “Plaintiffs [] failed to plead any factual

allegations, which would confer jurisdiction upon this Court.” Id. Plaintiffs have now filed an

Amended Complaint. See ECF No. [12]. The amendment, however, has again failed to state any

facts that would confer jurisdiction upon this Court. See Generally Id. Accordingly, the Court is

again powerless to proceed, and the Amended Complaint is due to be dismissed.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Amended Complaint, ECF No. [12], is DISMISSED WITHOUT LEAVE

                TO AMEND.

             2. This case shall remain CLOSED.

       DONE AND ORDERED in Miami, Florida, this 13th day of February, 2019.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record




                                                  3
                                 Case No. 19-cv- 60350-BLOOM/Valle


Lorren G. Soares
4341 SW 160th Avenue, #202
Miramar, FL 33027

Vilma Walker
4341 SW 160th Avenue, #202
Miramar, FL 33027




                             4
